Citation Nr: 0738576	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1947.  

This matter came before the Board of Veterans' Appeals 
(Board) from decision of the Committee on Waivers and 
Compromises of the Milwaukee, Regional Office (RO).  A 
hearing was held before the undersigned Veterans Law Judge at 
the Chicago RO in August 2007.  A transcript of that hearing 
was produced and has been included in the claims folder for 
review.


FINDINGS OF FACT

1.  From 2001 to 2004, the veteran received a nonservice-
connected pension.

2.  The veteran received additional dependency benefits for 
his son who has been ruled to be a helpless child.  

3.  For 2001 to 2004, the veteran received pension benefits 
for which he was not entitled thereto since he was receiving 
additional income used for the care of his son.  An 
overpayment in the amount of $15, 004.00 (US dollars) was the 
result of the veteran receiving benefits for which he was not 
entitled thereto.

4.  No fraud, misrepresentation, or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.

5.  The veteran's apparent source of income is in the form of 
his VA pension benefits, his Social Security Administration 
benefits, and $300.00 a month he receives for the care of his 
son.

6.  Per the veteran's financial status report, the veteran's 
monthly income is approximately $1092.50 (US dollars).  

7.  Repayment of the overpayment may cause undue hardship.


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of VA improved 
pension benefits in the amount of $15,004.00 (US dollars) is 
not statutorily precluded.  38 U.S.C.A. § 5302(a) (West 
2002).

2.  The recovery of the overpayment of VA compensation 
benefits in the amount of $15,004.00 (US dollars) would be 
against equity and good conscience and, therefore, may be 
waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the Board expressing disagreement 
with having to repay an overpayment of pension benefits 
funds.  The record reflects that the veteran receives $867.50 
(US dollars) a month in Social Security Administration (SSA) 
benefits and he is paid $300.00 (US dollars) a month for the 
care of his dependent son.  He has reported that he has 
approximately $8,000.00 (US dollars) in savings.  With 
respect to expenses, the veteran claims that he has expenses 
of approximately $700.00 (US dollars) per month.  The 
veteran's net income has been determined to be $1,092.50 (US 
dollars) per month.  

The veteran has claimed that it would cause an undue hardship 
if he was required to repay the $15,004.00 (US dollars) that 
have been already paid to him.  He maintains that the monies 
he receives for the care of his son are spent on his 
dependent disabled son and that he does not use that money 
for his personal care.  He further contends that his is 
legally blind and that he must depend on the charity and care 
of others for daily living.  He believes that if he was 
required to repay the overpayment, he would not be able to 
pay his property taxes nor would he be able to cover any 
emergency expenses that might occur.  

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006).

Even though the VCAA does not apply, the Board sees that the 
RO notified the veteran of the relevant statutes and 
regulations in its June 2006 statement of the case (SOC).  He 
requested a personal hearing in this matter and said hearing 
has been accomplished.  He has provided written statements in 
support of his claim.  The Board finds that he has been 
adequately notified of the relevant statutes and regulations 
and has been given the opportunity to submit any additional 
evidence he might have to support his waiver request.  
Accordingly, the Board will address the merits of his 
request.

In deciding this case on appeal, the initial point worth 
reiterating is that the veteran is not challenging the 
validity of the debt.  Pursuant to 38 U.S.C.A. § 5302(a) 
(West 2002), a claimant is allowed to seek a waiver of 
recovery of an overpayment of VA benefits.  The Secretary of 
VA is authorized to grant a waiver of recovery of 
indebtedness when collection of the debt would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.962, 1.963(a) (2007).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c) (West 2002), the 
law precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.962(b) (2007).  Consequently, 
before the Board may determine whether equity and good 
conscience affords the veteran a waiver, the Board must first 
determine whether there was an indication of fraud, 
misrepresentation, or bad faith on his part in connection 
with the claim.

Concerning this preliminary determination, the Board agrees 
with the RO's decision and finds that the facts in this case 
do not reveal the presence of fraud, misrepresentation, or 
bad faith on the veteran's part in the creation of the 
overpayment in question.  There is nothing in the record 
suggesting he tried to hide the payments he was receiving for 
the care of his son and thus mislead VA.  The Board has no 
reason to conclude otherwise.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2007).  Pursuant 
to 38 C.F.R. § 1.965 (2007), the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a) (2007).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) (2007) requires 
consideration of each of the following factors, which are not 
intended to be all inclusive:

(1) fault of the debtor; 
(2) balancing of faults between debtor 
and VA; 
(3) undue hardship; 
(4) whether collection would defeat the 
purpose of the benefit; 
(5) unjust enrichment; and 
(6) whether the debtor changed position 
to his own detriment through reliance on 
the benefit.

38 C.F.R. § 1.965(a) (2007); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The above-cited regulation sets forth the various elements to 
be considered in reaching a determination in these cases.  
The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of veteran 
contributed to the creation of the debt.  As outlined in the 
above section of this decision, the evidence does indicate 
that the veteran did not report the monies he was receiving 
for the care of his helpless child son - a sum of $300.00 (US 
dollars) a month.  As a result, the Board must conclude that 
this failure was the significant reason for the creation of 
the overpayment in this case.

The second element pertains to the fault on the part of the 
VA.  The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to the VA in the creation of the 
overpayment in this case and the veteran does not allege that 
the VA committed any fault in the creation of the 
overpayment.  Accordingly, the Board has determined, in 
balancing of the fault of the veteran against the fault of 
the VA in this case, that any fault found in this case must 
be attributed to the veteran.

It is factor number three which the Board believes relevant 
to the veteran's appeal.  Specifically, would recovery of the 
overpayment cause undue hardship on the veteran.  The veteran 
has provided a recent Financial Status Report, VA Form 20-
5655.  However, from the information provided by the veteran 
during his hearing before the Board, it appears that the 
veteran was somewhat confused as to what information he was 
suppose to provide on that form.  Nevertheless, the claims 
file contains evidence that would provide insight to the 
veteran's present financial situation.  The record shows that 
the veteran does own his own home.  He currently has custody 
of his helpless child son.  The monies he receives for the 
care of his son is used to defray any costs the veteran may 
have in providing care and sustenance to his son.  
Additionally, he apparently is dependent upon the monies he 
receives for SSA benefits and uses those monies for the 
purchase of basic necessities, such as food, clothing, and 
lodging.  The evidence further shows that the veteran is 
legally blind and over the age of 80.  In light of his 
expenses, as well as his poor health, the Board finds that 
compelling repayment would result in undue financial 
hardship.

The Board notes that the fourth, fifth and sixth elements 
preponderate against the veteran's claim.  Recovery of the 
benefits would not nullify the objective for which benefits 
were intended, as the veteran may be eligible to receive VA 
benefits but just at a reduced rate.  A waiver of the 
indebtedness would result in an unjust enrichment to the 
veteran in that he did receive benefits to which he was not 
entitled.  Finally, there is no evidence that the veteran 
relinquished a valuable right or incurred legal obligation in 
reliance of the benefit.  Standing alone, these elements are 
not felt to be of such importance in this case as to warrant 
a denial of waiver.

In sum, the circumstances in this case indicate a need for 
reasonableness and moderation in the exercising of the 
Government's right to collect the debt charged to the veteran 
in light of the undue financial hardship that repayment would 
cause the veteran.  Based on the Board's review of the undue 
hardship element pertaining to the principle of equity and 
good conscience, as set forth in 38 C.F.R. § 1.965(a) (2007), 
the Board is persuaded that the Government should forgo its 
right to collection of the indebtedness in this instance.  
Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  The 
Board finds that when all of the elements are weighed in this 
case, the claim appears to be at least in equipoise.  See 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Because the evidence is in equipoise, 
and since the appellant is supposed to be afforded the 
benefit-of-the-doubt, the Board concludes that waiver of 
recovery of the overpayment of compensation dependency 
benefits in the amount of $15,004.00 (US dollars) is in 
order.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2007).


ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $15,004.00 (US 
dollars) is granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


